Jim Johnson, Associate Justice. This is an appeal from a conviction for involuntary manslaughter. Appellant Roy C. Barnhill was charged by information in Clay Circuit Court, Western District, with the crime of involuntary manslaughter following an automobile collision which resulted in a death on April 29, 1963. After trial on January 21 and 22, 1964, the jury returned a verdict of guilty of involuntary manslaughter and fixed the punishment at three years in the penitentiary. From judgment on the verdict comes this appeal. Appellant filed no motion for new trial. In the absence of a motion for new trial, this court will only determine whether there is error on the face of the record. Howell v. State, 180 Ark. 241, 22 S. W. 2d 47; Whelehon and Pepper v. State, 233 Ark. 229, 343 S. W. 2d 563. We have examined the record and find no error apparent on the face of-the record. The judgment is therefore affirmed.